Citation Nr: 0911435	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-30 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from August 1, 1966 to 
September 7, 1966.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2005 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri that declined to reopen the claim of entitlement to 
service connection for a right knee disorder, diagnosed as 
osteochondritis dissecans, on the basis of aggravation.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran seeks to reopen the claim of entitlement to 
service connection for right knee disability.  He asserts 
that a pre-existing right knee disorder was aggravated by 
service for which service connection should be granted.

Review of the record discloses that in correspondence dated 
in April 2006, the Veteran related that in response to a 
Dingess/Hartman v. Nicholson notice regarding the submission 
of additional information, he wanted to inform VA that he 
received Social Security disability for his knee and other 
conditions.  It does not appear that these records were 
requested.  The Court of Appeals for Veterans Claims (Court) 
has held that VA must obtain Social Security Administration 
decisions and records which may have bearing on a veteran's 
claim. See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson 
v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. 
App. 519 (1993).  Therefore, the Veteran's Social Security 
disability records should be requested and associated with 
the claims folder.

Additionally, in the substantive appeal received in September 
2006, the appellant wrote that he had submitted a letter from 
Barry A. Rose, M.D. of the Kansas City Bone and Joint Clinic 
which he felt met the requirements of new and material 
evidence.  However, the record does not contain a specific 
letter from Dr. Rose.  Therefore, the Veteran should be 
contacted and asked to provide this information to VA.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the 
Social Security Administration and 
obtain a copy of the agency 
decision in the Veteran's case, and 
the medical documentation relied 
upon for the award of disability 
benefits.

2.  The Veteran should be contacted 
and requested to provide the cited 
letter from Dr. Barry Rose of 
Kansas City Bone and Joint Clinic 
for inclusion in the record.  

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

